IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 9A13

                                FILED 13 JUNE 2013

HULYA GARRETT

              v.
CHARLES W. BURRIS



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 735 S.E.2d 414 (2012), affirming an

order entered on 6 May 2009 by Judge Edward L. Hedrick, IV in District Court,

Iredell County. Heard in the Supreme Court on 6 May 2013.


        Hunt Law, PLLC, by Gregory Hunt, for plaintiff-appellant.

        M. Clark Parker, P.A., by M. Clark Parker, for defendant-appellee.


        PER CURIAM.


        AFFIRMED.


        Justice BEASLEY did not participate in the consideration or decision of this

case.